COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH 
 
                                           NO.
2-08-192-CV
BRIAN
KNOTTS                                                                    APPELLANT
 
                                                      V.
 
KAREN HEADLEY AND LANNY HEADLEY,                                    APPELLEES
INDIVIDUALLY, AND ON BEHALF
OF 
THE
ESTATE OF JEFFREY HEADLEY                                                       
 
                                                   ----------
              FROM THE 17TH
DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM OPINION[1] AND JUDGMENT
                                                   ----------
On October 17, 2008, we notified appellant that his brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  We have not
received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM                
 
 
PANEL:  DAUPHINOT, HOLMAN, and GARDNER, JJ.  
 
DELIVERED:  November 20, 2008  
 




[1]See Tex.
R. App. P. 47.4.